UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material under §240.14a-12 IGNITE RESTAURANT GROUP,INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6 (i) (1) and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: IGNITE RESTAURANT GROUP,INC. 9900 Westpark Drive Suite300 Houston, Texas 77063 April 24, 2015 Dear Stockholder: We cordially invite you to attend the 2015 Annual Meeting of Stockholders of Ignite Restaurant Group,Inc. to be held on Thursday, May 21, 2015, at 9:00a.m. local time at the Houston Marriott Westchase, 2900 Briarpark Drive, Houston, Texas 77042. The items of business are listed in the following Notice of Annual Meeting of Stockholders and are more fully addressed in the Proxy Statement. On April 24, 2015, we began mailing our proxy materials and annual report. For information on how to vote your shares, please refer to the Proxy Statement and proxy card you received to assure that your shares will be represented and voted at the Annual Meeting even if you cannot attend. Your vote is important. To be sure your shares are voted at the meeting, even if you plan to attend the meeting in person, please follow the instructions provided to you and vote your shares today. This will not prevent you from voting your shares in person if you are able to attend. On behalf of your board of directors, thank you for your continued support of and interest in Ignite Restaurant Group,Inc. Sincerely, Paul R. Vigano Chairman of the Board IGNITE RESTAURANT GROUP,INC. 9900 Westpark Drive Suite300 Houston, Texas 77063 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be held May 21 , 201 5 Time: 9:00a.m. local time Date: May 21, 2015 Place: Houston Marriott Westchase, 2900 Briarpark Drive, Houston, Texas 77042 Record Date: Stockholders of record at the close of business on April10, 2015 are entitled to notice of and to vote at the annual meeting or any adjournments or postponements thereof. Purpose: Elect two directors nominated by the Board of Directors for a term that expires at the 2016 annual meeting of stockholders; Ratify the appointment of PricewaterhouseCoopersLLP as our independent registered public accounting firm for fiscal year 2015; and Consider and act upon such other business as may properly come before the annual meeting or any adjournments or postponements thereof. Stockholders Register: A list of the stockholders entitled to vote at the annual meeting may be examined during regular business hours at our executive offices, 9900 Westpark Drive, Suite300, Houston, Texas 77063, during the ten-day period preceding the meeting. By order of the Board of Directors, Robyn H. Martin General Counsel and Assistant Secretary April24, 2015 TABLE OF CONTENTS Page Proxy Statement Summary 1 General Information 3 Questions Relating to this Proxy Statement 3 Proposal 1 — Election of Directors 7 Director Nominees for Terms Expiring at the 2016 Annual Meeting 7 Continuing Directors with Terms Expiring at the 2016 Annual Meeting 8 Corporate Governance 9 Board Composition and Director Independence 9 Controlled Company 9 Board Leadership Structure 10 Board Committees and Membership 10 Risk Oversight 11 Committee Charters and Corporate Governance Guidelines 12 Codes of Conduct and Ethics 12 Selection of Director Nominees 12 Meetings of the Board of Directors 13 Executive Sessions of Non-Management Directors 13 Compensation Committee Interlocks and Insider Participation 13 Mandatory Retirement for Directors 14 Communications with the Board of Directors 14 Compensation of Directors 14 Director Compensation Table for Fiscal 2014 14 Beneficial Ownership of the Company ’ s Securities 15 Section16(a) Beneficial Ownership Reporting Compliance 16 Certain Relationships and Related Party Transactions 16 Proposal 2 — Ratification of the Appointment of the Independent Registered Public Accounting Firm 17 Report of the Audit Committee 18 Fees Billed by Independent Registered Public Accounting Firm 19 Executive Officers 19 Executive Compensation 20 Compensation Discussion and Analysis 20 Summary Compensation Table 29 Fiscal 2014 Grants of Plan-Based Awards 30 Outstanding Equity Awards at Fiscal 2014 Year-End 31 Option Exercises and Stock Vested in Fiscal 2014 31 Pension Benefits in Fiscal 2014 32 Nonqualified Deferred Compensation 32 Potential Payments upon Termination or Change in Control 32 Report of the Compensation Committee 34 Next Annual Meeting — Stockholder Proposals 34 Rule14a-8 Proposals for Our 2016 Proxy Statement 34 Stockholder Proposals of Business 34 Stockholder Nominations of Directors 34 Contact Information 35 Other Matters 35 Other Business 35 IGNITE RESTAURANT GROUP,INC. 9900 Westpark Drive Suite300 Houston, Texas 77063 PROXY STATEMENT SUMMARY This summary highlights information contained elsewhere in this proxy statement. This summary does not contain all of the information that you should consider, and you should read the entire proxy statement carefully before voting. Annual Meeting Information • May 21, 2015, at 9:00 a.m. local time • Houston Marriott Westchase, 2900 Briarpark Drive, Houston, Texas 77042 • The record date is April10, 2015 Items of Business Proposal Board Vote Recommendation Page Reference (for more information) 1. Elect two directors named in this proxy statement for terms that expire at the 2016 annual meeting FOR ALL 7 2. Ratify the appointment of our independent registered public accounting firm for fiscal year 2015 FOR 17 Director Nominees The Board of Directors (the “Board”) of Ignite Restaurant Group,Inc. (“we,” “our,” “us,” the “Company,” or “Ignite”) is asking you to elect the two nominees for director named below for terms that expire at the 2016 annual meeting of stockholders. The following table provides summary information about the two director nominees. The directors will be elected by a plurality vote. For more information about the director nominees, see page7. Name Age Occupation Experience/ Qualifications Status as Independent or Non - Employee Board Committees End of Term Paul R. Vigano 43 Senior Managing Director of J.H. Whitney Leadership,
